DETAILED ACTION 
The office action is in response to the application filled on 2/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
3.	Claims 8 and 17 are objected to because of the following informalities: “a test defined by IEC61000-4-2”.  Appropriate correction is required.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 9, 11,12, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haruki et al. (20160268798) in view of Kim (20070109698).

With regards to claim 9. HARUKI et al. disclose a protection circuit (figure 2) comprising: a first power line (20); a second power line (26); a first transistor (320) provided between the first power line and the second power line; and control circuitry (trigger circuit 30) that controls the first transistor based on a difference between a voltage of the first power line (20) and a voltage of the second power line (26).

HARUKI et al. does not disclose wherein the control circuitry, in a case where a difference between a voltage of the first power line and a voltage of the second power line is smaller than a first voltage , controls the first transistor to be turned "ON" or "OFF", and in a case where a difference between a voltage of the first power line and a voltage of the second power line is equal to or larger than the first voltage, controls the first transistor to be turned "OFF".  

Kim disclose (figures 2 and 3) wherein the control circuitry (pre-driver 20), in a case where a difference between a voltage of the first power line (Ndd) and a voltage of the second power line Nss) is smaller than a first voltage , controls the first transistor (30) to be turned "ON" or "OFF", and in a case where a difference between a voltage of the first power line and a voltage of the second power line is equal to or larger than the first voltage, controls the first transistor to be turned "OFF" (In case of the normal power-ON circumstance, in a state that a normal power is applied between the Ndd and Nss lines (i.e., Vdd=3.3V and Vss=0V), the node N0 basically becomes logic high, the node N1 becomes logic low, the node N2 becomes logic high, and the node N3 becomes logic low. Thus, the big MOS transistor BigMN is kept in a turn-off state. As a result, the big MOS transistor BigMN does not operate, which passes no current therethrough) (para. 0016).  

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HARUKI et al. invention with the circuit as disclose by Kim in order to provide an ESD protection circuit which properly operates under an ESD stress current circumstance and a normal operation circumstance while inducing no leakage current against a power noise which circuit efficiency can be effectively improved.



With regards to claim 12. HARUKI et al. disclose the protection circuit (figure 3) wherein the detector (34) element includes a plurality of diodes (350-352) coupled in series (figure 3). 

With regards to claim 15. HARUKI et al. disclose the protection circuit (figure 2), wherein, in a case where a power-supply voltage (Vcc) is applied to the first power line (20), the second power line is grounded (26 is grounded).

HARUKI et al. does not disclose an electric current caused by an ESD flows into the first power line, the control circuitry (pre-driver 20) keeps the first transistor turned "OFF".  



Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HARUKI et al. invention with the circuit as disclose by Kim in order to provide an ESD protection circuit which properly operates under an ESD stress current circumstance and a normal operation circumstance while inducing no leakage current against a power noise which circuit efficiency can be effectively improved.

With regards to claim 16. HARUKI et al. disclose the protection circuit (figure 2).

HARUKI et al. does not disclose wherein, in a case where an electric current caused by an ESD flows into the first power line in a state where a voltage is not applied to the first power line, the control circuitry turns "ON" the first transistor.  

Kim disclose (figures 2 and 3) wherein, in a case where an electric current caused by an ESD flows into the first power line  (Ndd) in a state where a voltage is not applied to the first power line (30), the control circuitry turns "ON" the first transistor (In case of the normal power-ON circumstance, in a state that a normal power is applied between the Ndd and Nss lines (i.e., Vdd=3.3V and Vss=0V), the node N0 basically becomes logic high, the node N1 becomes logic low, the node N2 becomes logic high, and the node N3 becomes logic low. Thus, the big MOS 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HARUKI et al. invention with the circuit as disclose by Kim in order to provide an ESD protection circuit which properly operates under an ESD stress current circumstance and a normal operation circumstance while inducing no leakage current against a power noise which circuit efficiency can be effectively improved.

7. Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haruki et al. (20160268798) in view of Kim (20070109698) further in view of Di Sarro et al. (20180097357).
With regards to claim 13. HARUKI et al. disclose the protection circuit (figure 2) .

HARUKI et al. does not disclose wherein the detector element includes a third transistor, a gate of the third transistor, a back-gate of the third transistor, and one end of the third transistor being coupled in common.  

Di Sarro et al. disclose (figure 1) wherein the detector element includes a third transistor (MN0), a gate of the third transistor (Gate labeled VG), a back-gate of the third transistor (a back gate of MN0), and one end of the third transistor being coupled in common (Coupled to Vss).  

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HARUKI et al. invention with the circuit as disclose by Di Sarro in order to Boost the control voltage signal and reducing the shunt . 

8. Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haruki et al. (20160268798) in view of Kim (20070109698) further in view of Huang et al. (20080291591).
With regards to claim 17. HARUKI et al. disclose the protection circuit (figure 2) where the control circuitry keeps the first transistor turned "OFF".

  HARUKI et al. does not disclose wherein, in a test defined by IEC61000-4-2.

Huang disclose wherein, in a test defined by IEC61000-4-2, (the conventional radio-frequency apparatus 100 using the conventional ESD suppression element 120 to realize the electrostatic discharge protection cannot pass Class 3 (air discharge+/-8 kv) test conditions of IEC61000-4-2 test standards) (para. 0006).  

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HARUKI et al. invention with the circuit as disclose by Huang in order to provide a radio-frequency apparatus with electrostatic discharge protection, which has the features of miniaturization and improved performance of the radio-frequency which circuit efficiency can be effectively improved.

Allowable Subject Matter
9.	Claims 1-8 are allowed.
10.	The following is an examiner’s statement of reasons for allowance once overcoming the claim objections:


Dependent claims 2-8 are allowable by their dependency.

11.	Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10. The prior art fails to teach “…wherein the first voltage is higher than a power-supply voltage, and lower than twice the power-supply voltage.”

Regarding claim 14. The prior art fails to teach “…wherein, in a case where the second transistor is turned "ON", a voltage of the second node is close to a voltage of the first power line to which the second transistor is coupled or a voltage of the second power line to which the second transistor is coupled than to an average of the voltage of the first power line and the voltage of the second power line.“

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion 
12.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838
                                                                                                                                                                                                                                                                                                                                                                                                      
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838